Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 1 of 11 PageID: 190




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


PATRICIA BRINSON,

       Plaintiff,
                                                       Civ. No. 20-9606 (KM)
       v.
                                                              OPINION
CITY OF NEWARK, et al.,

       Defendants.


KEVIN MCNULTY, U.S.D.J.:
       This action arises from an automobile chase in which the police were
attempting to apprehend a driver, defendant Shakeera S. Williams. The
complaint alleges that Williams, while trying to elude the police, collided with
another car and struck the plaintiff, Patricia Brinson, a pedestrian. Ms.
Brinson brings this action under 42 U.S.C. § 1983 and the New Jersey Tort
Claims Act (“TCA”), seeking compensation for her injuries. She sues Williams
and the owner of Williams’s car; the New Jersey Property-Liability Insurance
Guaranty Association (“PLIGA”); Carlos D. Melendez (another driver involved in
the incident), and Aida Melendez, the owner of Carlos Melendez’s car; and A.
Stokes 1 and Malcolm P. Kirkland, the two Newark police officers involved in the
chase. Most pertinently here, she sues the City of Newark, which moves to
dismiss the Complaint as against itself only for failure to state a claim,
pursuant to Fed. R. Civ. P. 12(b)(6). (DE 5). 2




1     The officer’s name, rendered as “Stokes” in the caption, is spelled “Strokes” in
the body of the Complaint. I have consistently rendered it as Stokes on the
assumption that the caption is correct.
2     Docket entries are cited as “DE __”. The City’s Brief in support of the motion
(DE 5-6) and in reply (DE 18) are cited as “Brf.” and “Reply”. The Plaintiff’s brief in
opposition to the motion (DE 14) is cited as “Opp.”.
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 2 of 11 PageID: 191




        For the reasons expressed herein, the City’s motion to dismiss is granted
without prejudice to a motion to amend.
 I.     DISCUSSION
      A. Standard of Review
        Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. See Fed. R.
Civ. P. 12(b)(6). The defendant, as the moving party, bears the burden of
showing that no claim has been stated. Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the complaint are accepted as true and
all reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters &
the Trs. Thereof v. Tishman Const. Corp. of N.J., 760 F.3d 297, 302 (3d Cir.
2014).
        Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’ . . . it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.
        The Third Circuit has liberally permitted pleading amendments to ensure
that “a particular claim will be decided on the merits rather than on
technicalities.” Dole v. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir. 1990).



                                          2
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 3 of 11 PageID: 192




Indeed, where a complaint is dismissed on Rule 12(b)(6) grounds, “a District
Court must permit a curative amendment, unless an amendment would be
inequitable or futile.” Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004); accord
Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008) (citing Grayson v.
Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Shane v. Fauver,
213 F.3d 113, 116 (3d Cir. 2000)).
   B. Grounds not Contested
      Certain of the issues asserted in the City’s motion to dismiss turn out to
be undisputed. I deal with them briefly here.
             Motion to sever and remand
      This action was removed from New Jersey State court by the City, based
on the presence of a federal question. (DE 1; see 28 U.S.C. §§ 1441, 1331). The
Notice of Removal recited that the Melendez defendants consented to removal.
Later filings indicate that they conditioned their consent on that of PLIGA,
which did not initially consent. (Brf. at 25). As alternative relief, the City sought
in its motion to sever and remand the case as against the non-consenting
defendants only.
      It is unnecessary to analyze the necessity and timing of consent, or the
viability of the City’s proposal to sever and remand. The Melendez defendants
and PLIGA now do consent to removal. The City has therefore withdrawn its
request for this alternative relief, which is denied as moot. (DE 13)
             Motion to stay discovery
      The City also sought a stay of discovery while its motion to dismiss
remained pending. It appears that the plaintiff consented to the stay. (DE 13)
Regardless, that request is now denied as moot, in that the Court is now
deciding the City’s motion to dismiss.
             Tort immunity
      In its motion, the City asserted its immunity from state-law tort claims
under the New Jersey Tort Claims Act (“NJTCA”). (Brf. at 19). It cited in
particular the provision of the NJTCA affording municipal immunity for claims



                                         3
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 4 of 11 PageID: 193




of negligence arising from police pursuit of a suspect. See N.J. Stat. Ann. §
59:5-2. 3 The opposing brief filed on behalf of Ms. Brinson makes no response,
and I therefore treat the issue as conceded.
       Count 3 of the Complaint, insofar as it alleges that the City of Newark is
liable in tort for the injuries sustained as a result of the officers’ pursuit of
Williams, is dismissed.
              Punitive damages and vicarious liability
       Plaintiff Brinson withdraws her claim for punitive damages as against the
City of Newark. (Opp. at 7) That claim is therefore dismissed.
       Ms. Brinson now concedes that 42 U.S.C. § 1983 does not permit
vicarious liability as against a municipality, and withdraws it. (Opp. at 8)
       In Monell v. New York City Dept. of Social Services, 436 U.S. 658,
       98 S. Ct. 2018, 56 L.Ed.2d 611 (1978), we decided that a
       municipality can be found liable under § 1983 only where the
       municipality itself causes the constitutional violation at issue.
       Respondeat superior or vicarious liability will not attach under §
       1983. Id., at 694–695, 98 S.Ct. at 2037–38. “It is only when the
       ‘execution of the government’s policy or custom ... inflicts the
       injury’ that the municipality may be held liable under § 1983.”




3      Neither a public entity nor a public employee is liable for:
       a.     An injury resulting from the parole or release of a prisoner or from the
              terms and conditions of his parole or release or from the revocation of his
              parole or release;
       b.     any injury caused by:
             (1) an escaping or escaped prisoner;
             (2) an escaping or escaped person;
             (3) a person resisting arrest or evading arrest;
             (4) a prisoner to any other prisoner; or
       c.     any injury resulting from or caused by a law enforcement officer's
              pursuit of a person.
N.J. Stat. Ann. § 59:5-2. See also N.J. Stat. Ann. § 59:2-10 (even in case of willful
misconduct, which may give rise to individual liability, public entity is not liable).


                                             4
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 5 of 11 PageID: 194




      Springfield v. Kibbe, 480 U.S. 257, 267, 107 S.Ct. 1114, 1119, 94
      L.Ed.2d 293 (1987) (O'CONNOR, J., dissenting) (quoting Monell,
      supra, 436 U.S., at 694, 98 S. Ct. at 2037–38).

City of Canton, Ohio v. Harris, 489 U.S. 378, 385, 109 S. Ct. 1197, 1203 (1989)
      The § 1983 claim against the City of Newark, insofar as it rests on
vicarious or respondeat superior liability, is therefore dismissed. The City’s §
1983 liability will be analyzed under the Count 5 Monell theory.
   C. Monell Liability
      As Plaintiff Brinson now concedes, see supra, if there is to be § 1983
municipal liability, the City must have been involved in or culpable for the
alleged constitutional deprivation within the meaning of Monell v. New York
City Dep’t of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978). Such Monell
liability is alleged separately in Count 5 of the Complaint.
            The nature of the claim
      Ms. Brinson clarifies in her opposition that her Monell theory of
municipal liability is not based on “policy or custom,” but rather on “failure or
inadequacy” in connection with the hiring, training, or supervision of the police
officers. Some background is required.
      A municipality may be held liable for a constitutional injury that
occurred pursuant to a municipal “policy or custom.” Estate of Roman v. City of
Newark, 914 F.3d 789, 798 (3d Cir.), cert. denied, 140 S. Ct. 82, 97 (2019)
(citing Monell, 436 U.S. at 694).
      [1] “Policy is made when a decisionmaker possess[ing] final
      authority to establish municipal policy with respect to the action
      issues an official proclamation, policy, or edict.” Andrews v. City of
      Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990) (alteration in
      original) (internal quotation marks omitted).

      [2] “Custom, on the other hand, can be proven by showing that a
      given course of conduct, although not specifically endorsed or
      authorized by law, is so well-settled and permanent as virtually to
      constitute law.” Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir.
      1990) (Becker, J.); see also Brown v. Muhlenberg Twp., 269 F.3d
      205, 215 (3d Cir. 2001) (“A custom ... must have the force of law by


                                         5
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 6 of 11 PageID: 195




      virtue of the persistent practices of state [or municipal] officials.”
      (internal quotation marks omitted)).

Estate of Roman, 914 F.3d at 798.
      The City’s brief devotes much attention to its formal policy governing
pursuit of suspects by automobile. It attaches to its papers a copy of a 39-page,
detailed Police Pursuit Policy, General Order 94-03. (DE 5-2) 4 The Complaint,
the City argues, does not set forth any manner in which these constitutional
injuries could be said to flow from that official “policy”; nor does the Complaint
set forth a pattern of past incidents evincing a less formal “custom” of
encouraging or condoning such unconstitutional conduct.
      Brinson responds that the City’s argument has “missed the mark,”
because she is not asserting a “policy or custom” claim at all. (Opp. at 9)
Rather, Brinson says, she is asserting a “failure or inadequacy theory.” (See
Opp. at 8–10, citing, inter alia, Forrest v. Parry, 930 F.3d 93, 105 (3d Cir.
(2019).)
      The Complaint does repeatedly use the terms “policy or custom.” I take
the plaintiff at her word, however, that her theory is differently focused. What
she is alleging is not that the City lacked a police-pursuit policy, but that it
failed to take reasonable steps to hire officers who would follow it, or to ensure
that the officers, once hired, would follow it. 5
      In the context of the plaintiff’s clarification in her opposition brief, I read
Count 5 of the Complaint to be asserting a “failure or inadequacy” theory—in
particular, failure or inadequacy in relation to hiring, training, or supervision of
officers. My analysis will proceed on that basis.




4      There seems to be no dispute as to the authenticity of this official public
document. I may consider its existence, though not the truth of any factual matter
asserted therein, on a motion to dismiss. See Estate of Roman, 914 F.3d at 796–97.
5      It is possible to quibble about whether “failure or inadequacy” is truly a third,
distinct Monell theory, or whether it is a subspecies of the “custom” theory, but for
these purposes it does not matter.


                                            6
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 7 of 11 PageID: 196




             Analysis of “failure or inadequacy” claim
      There seems to be no disagreement as to the legal principles governing a
§ 1983 claim of inadequate hiring, training, or supervision of police officers.
Under Monell, municipal liability is not based on mere respondeat superior, but
rather on the municipality’s involvement in or culpability for the constitutional
deprivation. The level of municipal culpability required is “deliberate
indifference.”
      A failure-to-train claim is emblematic. In order to satisfy the Monell
requirement of actual municipal involvement or culpability, it requires
“deliberate indifference” to constitutional rights and a degree of foreknowledge,
generally if not always based on a pattern of past incidents, that a
constitutionally perilous situation will occur:
      [F]or failure-to-train claims . . . a plaintiff need not allege an
      unconstitutional policy. See Reitz v. County of Bucks, 125 F.3d
      139, 145 (3d Cir. 1997) (“[I]n the absence of an unconstitutional
      policy, a municipality's failure to properly train its employees and
      officers can create an actionable violation ... under § 1983.”).
      Instead, he must demonstrate that a city's failure to train its
      employees “reflects a deliberate or conscious choice.” [citing Brown
      v. Muhlenberg Twp., 269 F.3d 205, 215 (3d Cir. 2001)] (internal
      quotation marks omitted). For claims involving police officers, the
      Supreme Court has held that the failure to train “serve[s] as [a]
      basis for § 1983 liability only where [it] ... amounts to deliberate
      indifference to the rights of persons with whom the police come
      into contact.” City of Canton v. Harris, 489 U.S. 378, 388, 109 S.
      Ct. 1197, 103 L.Ed.2d 412 (1989) (footnote omitted). A plaintiff
      sufficiently pleads deliberate indifference by showing that “(1)
      municipal policymakers know that employees will confront a
      particular situation[,] (2) the situation involves a difficult choice or
      a history of employees mishandling[,] and (3) the wrong choice by
      an employee will frequently cause deprivation of constitutional
      rights.” Doe v. Luzerne County, 660 F.3d 169, 180 (3d Cir. 2011)
      (internal quotation marks omitted) (quoting Carter v. City of
      Philadelphia, 181 F.3d 339, 357 (3d Cir. 1999)).

Estate of Roman, 914 F.3d at 798.



                                         7
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 8 of 11 PageID: 197




      To the extent the Complaint pleads these prerequisites at all, it pleads
them as legal conclusions, without facts. There are no facts pled in the
complaint regarding the nature or unsuitability of hiring decisions, the
inadequacy of training procedures, or lapses in supervision.
      In that regard, I need look no farther than the plaintiff’s argument in her
opposition brief:
             As to whether Plaintiff has sufficiently plead[ed] a Monell-base[d]
      failure-and-inadequacy claim against the City, the following well-
      plead[ed] allegations of the City’s failure and inadequacy are contained in
      the complaint:

                Defendant, CITY OF NEWARK, failed to have in place and/or
         follow and/or train its officers in proper police protocol with regard to
         "police pursuits" and the use of high speed pursuit of summary
         offenders, which resulted in the aforementioned crash. Compl., Count
         V, ¶ 1.

                Defendant CITY OF NEWARK failed to have an adequate policy
         in place governing police pursuits; it failed to properly train its officers
         in the conduct of such pursuits; it failed to supervise its officers
         during such pursuits; it permitted or acquiesced to a custom of
         constitutional deprivation with regard to its police officers engaging in
         high speed pursuits. Compl., Count V, ¶ 2.

               Defendant, CITY OF NEWARK, created a policy or custom of
         deliberate indifference, negligence and recklessness in the training,
         hiring and supervision of personnel, including officers who would
         engage in the improper, illegal and unnecessary “police pursuits.”
         Compl., Count V, ¶ 3.

                Defendant, CITY OF NEWARK, created a policy or custom of
         deliberate indifference, negligence and recklessness in the training,
         hiring and supervision of personnel in the enforcement of the use of
         “police pursuit provisions/guidelines.” Compl., Count V, ¶ 4.

               Defendant CITY OF NEWARK created a policy or custom of
         deliberate indifference, negligence and recklessness in the training,
         hiring and supervision of personnel, including officers, in the proper
         procedure for initiating and continuing in “police pursuit.” Compl.,
         Count V, ¶ 5.



                                         8
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 9 of 11 PageID: 198




                The acts/omissions of the CITY OF NEWARK and through their
          duly authorized agents, servants, workers, employees and/or
          representatives were committed negligently, recklessly, carelessly,
          wantonly, maliciously, unlawfully, and unconstitutionally, and by
          conduct so egregious so as to shock the conscious and all sense of
          decency. Compl., Count V, ¶ 6.

                 The acts and/or omissions to act of all Defendants and through
          their duly authorized agents, servants, workers, employees and/or
          representatives were committed without due regard and with wanton
          and reckless disregard to the health, safety and welfare of PATRICIA
          BRINSON. Compl., Count V, ¶ 7.

                 As such, the CITY OF NEWARK acted with deliberate
          indifference to the rights of persons with whom the police officers
          come into contact, including STOKES and KIRKLAND. Compl., Count
          V, ¶ 8.

                 The CITY OF NEWARK’S actions and inactions were the moving
          force behind the actions of STOKES and KIRKLAND, which led to the
          constitutional violation suffered by Plaintiff as specified above.
          Compl., Count V, ¶ 9.

(Opp. at 11–13) 6
      This is not factual pleading; it is legal boilerplate. The Complaint does
not contain a single factual allegation describing the hiring, training, or
supervision of these officers, let alone the manner in which these practices
were inadequate. It fails to allege any facts tending to suggest that the City was
deliberately indifferent to likely incidents of unconstitutional conduct in
connection with pursuit of suspects. In particular, it fails to allege the
prerequisites for municipality set forth in Roman, Carter, and Canton, supra—
for example, policymakers’ knowledge of a difficult situation in which ad hoc
judgment calls by officers had often given rise to constitutional deprivations in




6      Once again, although these allegations are rife with “policy or custom”
language, the plaintiff has unequivocally stated that her theory is the related but
distinct one of “failure or inadequacy.”


                                           9
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 10 of 11 PageID: 199




the past, or would be very likely to do so in the future. 7 This Complaint does
not even identify what the alleged failure or inadequacy was. It simply
hypothesizes that such a failure or inadequacy—whatever it was— must have
occurred. That allegation of failure or inadequate municipal procedures seems
to be based on nothing more than the incident itself, a form of tautological or
circular reasoning that would perhaps impose Monell liability in every case.
       More is required. Particularly in the context of a “single-incident” claim
like this one, something must be factually alleged from which the Court can
draw a plausible factual inference of deliberate indifference.
       Now it is true, of course, that many of the facts relevant to those issues
would be in the control of the City, not the plaintiff. In that connection, the
plaintiff cites Carter v. City of Philadelphia, 181 F.3d 339, 357–58 (3d Cir.
1999) (“The District Court's insistence that Carter must identify a particular
policy and attribute it to a policymaker, at the pleading stage without benefit of
discovery, is unduly harsh.”) And Carter does make the commonsense
observation that a plaintiff cannot be expected to know the internal workings of
the police department. But it does not relieve plaintiffs of the basic Rule 8(a)
requirement of pleading some plausible facts. In Carter, the plaintiff pled facts
suggesting “a pervasive pattern of egregious, unconstitutional conduct by
Philadelphia's police,” from which he could “surmise[], reasonably, that such
misconduct reflects inadequate training and supervision.” Id. All that Carter
held was that the plaintiff could not reasonably expected to allege “without
discovery, exactly what training policies were in place or how they were
adopted.” Id. at 358 (emphasis added).
       The Monell allegations in Brinson’s complaint, by contrast, are virtually
fact-free. Count V is therefore dismissed. Because this is an initial dismissal,



7      The City depicts City of Canton v. Harris, 489 U.S. at 388, as a case setting
forth pleading standards. It is not. Canton was an appeal from a district court’s entry
of judgment after a jury trial. Canton is pertinent, however, insofar as it sets forth the
“deliberate indifference” standard of municipal liability.


                                            10
Case 2:20-cv-09606-KM-JBC Document 19 Filed 10/26/20 Page 11 of 11 PageID: 200




and particularly because the Complaint was removed from state court, where
different pleading standards apply, it is entered without prejudice.
 II.   CONCLUSION
       For the reasons set forth above, the motion (DE 5) of defendant the City
of Newark to dismiss the Complaint as against itself only is GRANTED. This
dismissal is entered without prejudice to the filing, within 30 days, of a
properly supported motion to amend the complaint in accordance with Fed. R.
Civ. P. 15 and D.N.J. Local Civil Rule 15.1.
       A separate order will issue.
Dated: October 26, 2020


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                        11
